JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed January 21, 2010, and January 27, 2010, be affirmed. Appellant sought mandamus relief to compel the Justices of the United States Supreme Court to hear and decide all claims brought before the Court. The district court correctly determined it lacked jurisdiction to order the Supreme Court to take any action. See In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam). As for appellant’s alternative request to declare the Bill of Rights “null and void,” the district court properly held it lacked authority to render a declaratory judgment because there was no “case of actual controversy within its jurisdiction,” 28 U.S.C. § 2201(a). See MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126-27, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.